Title: To George Washington from Richard Boulton, 4 June 1785
From: Boulton, Richard
To: Washington, George



Sir
St Marys County St Inegoes [Md.], June 4th 1785

I am sorry to inform your Excellency that my Affairs in St Marys are in such a situation that it is at this time Intierly out of

my power to serve your Excellency or comply with my Agreement, for Reasons I will hearafter mention.
On my return from your Excellencies to St Marys, I ware under the Disagreeable nicessity of Offering a number of my Tules for Sail to Discharge a number of considerable Debts due from me to my Creditors. But Money being Scarce & the Tules not salible in our County which I offerd, Rendered my sail of no Use towards Satisfying my Creditors. In consiquence of which & thier hearing of my Agreement with your Excellency, and my intention of muving out of the State to Serve you, have sot them all on me, I have heard of several Rits being out against me, which I expect dailey to be served, the consiquence of which will be that I must Inavoidable goe to Joal.
Having wayed every Sircumstance minutely find it intierly out of my power to Serve your Excellency, Therefore intierly Relying on your Excellencyes linety & Goodness hoping youl Excuse my non complyance with my Agreement with you, as numbers of Others have s[o] universally expearencd.
As I apprehend Collo. Wm Fitzhugh recommended me to you as an Able Workman, I thought proper to right him a state of my Affairs and let him no it is out of my power to comply with my Agreement with you. From your Excellencies most Obt Hble Sert

Richd Boulton

